DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 and 19-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 2 is allowed because the cited prior art either alone or in combination, fail to anticipate or render obvious, an information processing apparatus comprising: a system comprising a print apparatus and a server system, wherein the server system comprises: specify, in a case where an audio control device receives a print instruction to print a predetermined content by audio, a content corresponding to the predetermined content, wherein the print apparatus comprises: receive first print data based on an instruction accepted via an operation screen of the print apparatus; perform print processing using the first print data, wherein a print output based on the first print data includes input information; perform print processing using second print data based on the content after the input information is inputted into a mobile terminal; and transmit recording material information about a recording material of the print apparatus to the server system, wherein the server system performs transmission processing based on the recording material information for causing the audio control device to perform notification processing to notify information about the recording material of the print apparatus by audio and for causing the audio control device to perform receiving processing to receive an order for the recording material by audio, 
Claims 3-7, 17, 19, 20, and 29 depend on claim 1, thus are allowable for the same reasons stated above.
Claims 21-28 and 30 recite similar limitations as claims 3-7, 17, 19, 20, and 29, thus are allowable for the same reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Matysiak et al. (US 2019/0306327) teaches a system that provides troubleshooting of a printer assisted by audio messages.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244.  The examiner can normally be reached on 9:30-5:30 PM PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENT YIP/Primary Examiner, Art Unit 2672